Title: To Thomas Jefferson from John Coskery, 6 April 1822
From: Coskery, John
To: Jefferson, Thomas


Venerated and Dear Sir,
Middleburg  Frederick County Md
April 6th 1822.
With the greatest deference and respect I presume to approach the common Father of science and benefactor of man, with an humble solicitation that he will deign to bestow a reflection on the plan here exhibited for heating of stoves with much less fuel than at present required; this plan requiring no other alteration in the stoves in Common use, either Franklin, Rittenhouse or other stoves excepting the bottom plate, and that only to have a flue cast to it with the plate, will be attended with but little additional expense: I present two plans, thus.[GRAPHIC IN MANUSCRIPT] The holes No 1 are to be of about 1½ inches diameter to admit cold air thro’ the floor in a tube inserted one end inserted in the hole No 1 and the air passing through the flue will be discharged thro’ the hole No 2. The effect seems obvious to me, but being diffident of my own Judgement, and honourd by your approbation emboldens me to hope on a condescension to give an Opinion of it.Indeed venerable Father, I feel awed in trespassing on your precious time by a letter from one of so little Consequence in comparison of other correspondents, but if the plan has merit, I know you will not only excuse my intrusion but approve it. Just now a difficulty has occur’d, viz. how the sand will be got into the flue, especially of the stove where it passes along the middle of the bottom plate; this perhaps may be obviated by leaving the flue open at certain corners, which will be closed by the end and side plates when set up, or the flue may be cast separate as a groove, and riveted to the bottom plate, the only objection to this is that the rivets of wrought iron will burn out in time.I pray your Excellency to pardon the liberty I take and give the Subject some consideration. Your admiring friendJohn CoskeryP S. the mail is about closing or I would try to express myself clearer.J. C